Citation Nr: 0400627	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's appeal of a May 2000 rating decision 
was timely.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1914 to June 
1918 and from July 1922 to July 1940.  

This appeal arises from an October 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which found the 
appellant's appeal of a May 2000 rating decision untimely.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

The RO denied the appellant's claim for Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1318 in a May 2000 rating decision.  The RO notified the 
appellant of the May 2000 rating decision in a letter dated 
May 24, 2000.  The RO received the appellant's notice of 
disagreement in June 2000.  The RO issued a statement of the 
case to the appellant in September 1, 2001.  On October 17, 
2001 the RO received a request for an extension of time to 
complete her appeal from the appellant.  The RO did not make 
a determination either denying or granting the requested 
extension.  The RO received the appellant's substantive 
appeal on November 11, 2001.  In August 2002 the RO notified 
the appellant that her substantive appeal was untimely.  The 
appellant submitted her notice of disagreement with the 
determination her appeal was not timely filed in September 
2002.  The RO issued the appellant a statement of the case as 
to the issue of timeliness of her appeal in January 2003.  
The appellant submitted her substantive appeal as to the 
timeliness of the November 2001 VA 1-9 in February 2003.  

The regulations provide that an extension of the 60 day 
period for filing a substantive appeal, may be granted for 
good cause.  The request must be in writing and must be made 
prior to expiration of the time for filing the substantive 
appeal.  38 C.F.R. § 20.304 (2003).  The appellant's request 
for extension was in writing and was received before the 
expiration of the time limit for submitting her appeal.  
38 C.F.R. § 20.302 (2003).  The request for an extension was 
received in October 2001 within 60 days of the issuance of 
the statement of the case in September 2001.  

In Morgan v. Principi, 16 Vet. App. 20 (2002) (aff'd Fed. 
Cir., May 6, 2003 ) the United States Court of Appeals for 
Veterans Claims (Court) noted that although there is no 
statutory or regulatory provision that specifically applies 
to the extension of the one-year period (from the date of 
mailing of the notification of the adverse RO determination 
being appealed) for filing a Substantive Appeal (as opposed 
to the 60-day period that runs from the date of the mailing 
of the SOC), there is a general regulatory provision for 
granting extensions of time, which provides:  Time limits 
within which claimants or beneficiaries are required to act 
to perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown. . . . Denials of time limit 
extensions are separately appealable issues.   38 C.F.R. 
§ 3.109(b) (2003).  

In this instance the RO has not made a determination to 
either grant or deny the extension requested by the 
appellant.  As the grant of an extension might render the 
appellant's appeal timely the issue is inextricably 
intertwined with the issue currently on appeal.  Smith v. 
Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 2001).  For that 
reason the claim must be remanded to the RO for a 
determination either granting or denying the request for an 
extension of time to file the appellant's substantive appeal 
prior to addressing the issue of the timeliness of her 
appeal.  

Therefore the claim is remanded for the following:

The RO is to make a determination either 
granting or denying the appellant's 
request for an extension of time to file 
her appeal, and them notify the appellant 
of the determination and her appellate 
rights.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC) must contain notice of all 
relevant law and regulations and actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




